Per Curiam:

We think the defendant’s application should not be granted because it would require the court to either amend or disregard the rule referred to.
The rule of court is as follows: “Applications for special juries shall be made at or before the time the calendar is made.”
The court has never favored applications for special juries, and particularly since the present jury law has been in force. Such applications were formerly very common, but now exceedingly rare. The right to a special jury is given by statute, and the rule of court does not seek to take away such right but expressly recognizes it. Its effect is to regulate the exercise of the right by requiring that applications for special juries shall be made before the cases are calendared for the term. The court has the undoubted right to regulate its own procedure, and therefore may fix the days on which cases shall be tried. The only way *314to do this intelligently and effectively is to make a trial calendar early in the term. Such a calendar would obviously be ineffective and useless if it should be subject to disarrangement by the granting, of applications for special juries after any panel is drawn. Neither the court, counsel or parties would be able to tell with certainty when cases would be tried or when the calendar would end. It would necessarily prolong the term, as well as entail hardship in many cases and impose additional expense upon the county and litigants.
The court is given large powers in the making of rules governing its procedure and we are of the opinion that the one . in question is not only beneficial, but entirely consistent with the statute and other laws of the state.
Application refused;